PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/453,016
Filing Date: 6 Aug 2014
Appellant(s): Glinberg et al.



__________________
James L. Katz (Reg. No. 42,711)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04 March 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues:
a. Claims 1-4,6-9,11-14 and 16-20 stand rejected under 35 U.S.C. § 101.
Reversal of the Examiner’s rejection of claims 1-4, 6-9, 11-14 and 16-20 under 35 U.S.C. § 101 is respectfully requested for the reasons set forth below.
Contrary to the Examiner’s assertion that the claims “recite... a desired result” and that “[t]he claims focusses on providing data and storing the data in a risk array data structure not on improving computer or technology” (see the Final Office Action dated October 20, 2020, page 3), Appellants respectfully disagree. Further, Appellants strongly disagree with the Examiner’s assertion that the claims do not integrate the judicial exception into a practical application because the computer processor and risk array data structure are recited at a high level of generality. See the Final Office Action dated October 20, 2020, page 5.
Appellants again reiterate that claims 1 and 11, as previously amended, focus on the specifically claimed reduction of data used for subsequent processing via generation, using the specifically claimed process, of a reduced size data 

Examiner’s Answer:
The Examiner respectfully disagrees.	In determining whether a claim integrates a judicial exception into a practical application, consideration into whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. In making this determination, a determination of whether there is a technical explanation as to how to implement the invention in the specification and if the claim itself reflects the improvement in technology. Appellant’s claims lacks an improvement in the functioning of the computer itself or any other technology or technical field.  The Examiner respectfully disagrees with appellant’s argument that “processing via generation, using the specifically claimed process, of a reduced size data structure which minimizes the amount of data needed to be stored for a plurality of products, and how that minimized data structure is then subsequently used to evaluate the products of a particular portfolio” is an improvement in the functioning of the computer itself or any other technology or technical field. The claimed invention merely improves the abstract idea of computing a minimal margin requirement for a portfolio which uses the computer as a tool. The claimed reduction in the amount of data necessary to computer a minimal margin requirement is fundamental economic practice which falls under is a “method of organizing human activity”. In addition, reducing an amount of data necessary to compute a minimal margin requirement includes determining on a subset of non-redundant outcomes, generate a risk array data structure comprising a plurality of data entries indexed by a product and outcome, assigning probability weights to each outcome and retrieving/accessing the probability weight assigned within the risk array data structure are merely filtering to selectively distribute data (e.g. retrieving a subset of data to use to compute the minimal margin requirement). Filtering content has been determined by the Courts as an abstract idea because it is a well-known method of organizing human behavior. 
The risk array data structure is an additional element which is used to store a plurality of data entries. The risk array data structure is recited at a high level of generality and represents insignificant extra solution activity (i.e. storing data).  The computer processor is also an additional element which is configured to carry out limitations. The computer processor is the tool that is used to implement the method. The computer processor is recited so generically (no details whatsoever are provided other than that it is a “computer processor”) that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
As explained previously, the computer processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The risk array data structure, as explained previously, is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of generating, using the computer processor, a risk array data structure comprising a plurality of data entries indexed by product and outcome which permits the processor to access data indicative of particular outcomes at which each of the plurality of products may settle and storing the risk array data structure in a memory coupled with the computer processor, the risk array data structure being generated to minimize the number of data entries to those corresponding to the subset of non-redundant outcomes, the risk array not including any data entries corresponding to the redundant outcomes of the set of all possible outcomes is merely the storing of data that is recited at a high level of generality, and, as disclosed in the specification, is also well-known (see MPEP 2106.05(d) (II)). Even when considered individually and in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible and appellant’s arguments are not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KITO R ROBINSON/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
Conferees:
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687  

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.c